John I. Purtle, Justice, dissenting. The majority opinion sets out the pertinent parts of the insurance policy and I will not restate them. It is undisputed that appellant’s policy covered the damaged vehicle under its collision coverage. Neither is it disputed that the loss was timely reported nor that appellant failed to pay for the loss. Appellee could not force appellant to pay its legal and valid loss without filing suit. Apparently he did not want to be out the time and expense for services he was entitled to under his insurance policy and therefore simply waited until he was sued. At no time did appellant offer to pay for the collision damages which it owed appellee or the owner of the damaged vehicle which was covered under the “use of other automobiles” clause in the policy. Appellee would not have incurred the attorneys’ fees and costs if appellant had paid the collision loss. Now the majority of this Court penalizes the insured for the failure of the insurer to do that which it was bound by contract to do. As I view this case, it clearly falls within the category of cases where a claimant is entitled to collect penalty, interest and attorneys’ fees when he has to sue his own company and recovers the amount sued for. I do not believe in rewarding anyone for breach of contract, especially when it is to the detriment of an innocent party. It makes no difference which clause of the policy should have covered the loss. It was covered and appellant failed to pay. This may be another case where the appropriate department should remedy such an unjust result. I would affirm the judgment and allow an additional fee for the appeal. Appellant has, no doubt, expended much more money in defense of a just and valid claim than it would have cost to pay it out without all the trouble and expense. There is no saving to the appellant or its policyholders in this case. Neither is it a matter of principle. It is simply a case where appellant has successfully ducked behind a technical term in its ambiguous policy and caused its policyholder to suffer the results.